DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response and amendments received December 23, 2021 are acknowledged.
 
Claims 4-6, 9-22, 24, 25, 28, 29, 34 and 35 have been canceled.
Claims 1 and 23 have been amended.
Claims 1-3, 7, 8, 23, 26, 27, and 30-33 are pending in the instant application.
 
Claims 1-3, 7, 8, 23, 26, 27, and 30-33 are under examination as they read upon the administration of midostaurin to promote -globulin synthesis.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1-3, 7, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Coutre (US 2007/0299049, of record) has been withdrawn in view of applicant’s claim amendments received December 23, 2021.
Specifically, independent claim 1 has been amended to clearly indicate that the erythroid cell contacted with midostaurin is from a patient diagnosed with a beta-globinopathy and while Coutre discloses administration of midostaurin to humans to treat a wide variety of conditions, beta-globinopathies are not among the patient populations treated by the methods of Coutre.

Claims 1-3, 7, 8, 23, 26, 27, and 30-33 are allowable.
While the prior art, such as that of Coutre, discloses administration of midostaurin to treat a wide variety of human ailments, the prior art does not appear to teach such administrations to beta-globinopathy patients.  Additionally, the prior art does not appear to recognize that midostaurin has any impact upon gamma globin synthesis and thus the instant claimed methods do not reasonably appear to be obvious.  In diseases such as sickle cell disease and beta-thalassemia, patients have a mutation in their beta subunit of hemoglobin which results in the disease in question.  The beta subunit is only expressed in adults, and thus to treat such diseases researchers have long sought for ways to turn back on expression of fetal hemoglobin subunits (which would not contain the deleterious mutation(s) and which pair with alpha) as can be see in US 2007/0042937 (of record), WO 2012/010321 (of record), and paragraph [0003] of the instant specification.  Expression of gamma in the adult would reduce the number of mature hemoglobin molecules (a complex containing 2 copies of alpha and 2 of beta normally) containing a defective beta subunit, something especially important in patients who are homozygous for defective beta hemoglobin alleles, thus alleviating the signs and symptoms of the beta-globinopathy in question.    

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644